CONFIDENTIAL




EMPLOYMENT AGREEMENT
This agreement is made on 24th day of July, 2019 (the “Effective Date”) between
Iradimed Corporation, having offices at 1025 Willa Springs Drive, Winter
Springs, Florida (“Iradimed” or “Company”), and ROGER SUSI (“Executive”).
WITNESSETH:


WHEREAS, Iradimed desires to employ Executive upon the terms and conditions
hereinafter stated, and;
WHEREAS, Executive wishes to be employed by Iradimed on the terms and conditions
contained in this Agreement.
NOW, THEREFORE, in consideration of the facts, mutual promises and covenants
contained herein and intending to be legally bound thereby, Iradimed and
Executive agree as follows:

1.
Employment.  Iradimed shall employ Executive, and Executive hereby accepts
employment by Iradimed, for the period and upon the terms and conditions
contained in this Agreement, beginning on the 19th day of August 2019 (the
“Effective Date”).

2.
Title and Duties.  Executive is being hired to serve Iradimed as Chief
Technology Officer (“CTO”).  Executive will report to the CEO and shall have
such authority and responsibilities as delegated or assigned from time to time
by the CEO, including research and development activities of the Company.

3.
Term.  This Agreement shall commence as of the Effective Date and shall continue
until terminated in accordance with Sections 7 and 8 below.

4.
Policies.  Except as provided herein, Executive shall be covered by and agrees
to comply with all Iradimed policies on the same terms as are applicable to
other full- time executives.

5.
Extent of Services.  Executive shall devote substantially his entire business
and professional time and attention to the business of Iradimed during normal
business hours.  Executive shall assume and perform his duties faithfully and
with due diligence.

6.
Compensation.


(a)
Base Salary.  The Company shall pay Executive a minimum annual salary of two
hundred eighty-nine thousand nine hundred and thirty one dollars ($289,931) (the
“Base Salary”), or in the event of any portion of a year, a pro rata amount of
such annual salary.  Executive’s salary will be payable as earned in accordance
with the Company’s customary payroll practice.

 
- 1 -
 
Susi Employment Agreement

 
 

--------------------------------------------------------------------------------

CONFIDENTIAL







Executive shall also be entitled to a merit increase based on his base salary
and subsequent to performance review, on January 1st each year while Executive
is employed by the Company.



(b)
Annual Bonus.  Beginning the fiscal year ending December 31, 2019, Executive
will be eligible to receive cash bonus compensation with the targeted value of
75% of the then prevailing Base Salary (the “Annual Bonus”) based upon
discretion of the Board of Directors and overall profitability of the Company
and with consideration of any special situations which the Executive may have
demonstrated exemplary performance materially resulting in benefit to the
Company, and the like.


(c)
Benefits.  Executive will be eligible to participate in Iradimed employee
benefit plans that apply to all executive employees generally, including without
limitation, deferred compensation, health and dental insurance programs, 401(k)
plan, thirty (30) days of annual paid personal leave (vacation), and
reimbursement for car and cell phone expenses and normal and necessary business
expenses.

7.
Termination By Iradimed.


(a)
Termination For Cause.  Iradimed may terminate Executive’s employment hereunder
for “Cause” upon: (a) any material breach of this Agreement; (b) any gross
negligence or willful misconduct by Executive in the performance of his duties
as an Iradimed employee; (c) Executive’s commission of a felony under the laws
of the United States or any state thereof; (d) Executive’s commission or
participation in any act of fraud, embezzlement or dishonesty; (e) Executive’s
willful breach of an Iradimed policy; or (f) Executive’s inability to
effectively perform his duties as CTO.  Executive shall not be terminated under
subparagraphs (a), (e) or (f) herein, unless he has received written notice of
such breach from the Company’s Board of Directors, has had an opportunity to
respond to the notice, and has failed substantially, where possible, to cure
such breach within thirty (30) calendar days of such notice.


(b)
Termination Without Cause.  In the event Iradimed terminates Executive’s
employment hereunder for any reason other than Cause, such termination shall be
deemed “Without Cause.”

8.
Termination By Executive.


(a)
Termination for Good Reason.  Executive may terminate his employment hereunder
by tendering his resignation to Iradimed.  Unless otherwise consented to in
writing by Executive, a resignation by Executive shall be for “Good Reason,”
where such resignation is tendered within sixty (60) days following: (a) a
reduction in Executive’s minimum salary: (b) a significant diminution of
Executive’s authority; or (c) the relocation of Executive’s place

 
- 2 -
 
Susi Employment Agreement

 
 

--------------------------------------------------------------------------------

CONFIDENTIAL







of employment outside of a fifty (50) mile radius from its present location. 
For purposes of this Agreement, significant diminution of authority is
recognized as notification to Executive of a change in status, position,
responsibilities, or any adverse change to compensation which is not broadly
applied to management in the Company, which, in Executive’s reasonable judgment,
represents a material adverse change from his status, position or
responsibility.  Prior to accepting Executive’s resignation for any of the
reasons set forth in this paragraph, the Company shall have an opportunity to
rectify the matter that gave rise to Executive’s resignation.  If the matter is
not rectified within fifteen (15) days, Executive’s resignation shall be deemed
accepted by the Company


(b)
Resignation in connection with a Control Transaction.  A resignation of
Executive shall also be for “Good Reason” where such resignation is tendered
within sixty (60) days following any of the events listed below and such event
occurs within twelve (12) months following a Control Transaction as defined in
Section 8(c):


(i)
an assignment to Executive of any duties inconsistent with, or a significant
change in the nature or scope of Executive’s authority or duties from, those
held by Executive immediately prior to the Control Transaction;


(ii)
a reduction in Executive’s annual salary or material bonus program reduction to
the annual salary or bonus program in effect immediately prior to the Control
Transaction;


(iii)
the relocation of Executive’s place of employment outside of a fifty (50) mile
radius from its present location;


(iv)
the failure to provide Executive with a number of paid personal leave days at
least equal to the number of paid personal leave days to which he was entitled
in the last full calendar year prior to the Control Transaction;


(v)
the failure to provide Executive with substantially the same fringe benefits
that were provided to Executive immediately prior to the Control Transaction, or
with a package of fringe benefits that, though one or more of such benefits may
vary from those in effect immediately prior to the Control Transaction, is, in
Executive’s opinion, substantially at least as beneficial to Executive in all
material respects to such fringe benefits taken as a whole;


(c)
Control Transaction.  In this Agreement, a “Control Transaction” means a change
in control of the Company defined as a transfer of ownership of more than 50% of
the outstanding shares of the Company’s stock

 
- 3 -
 
Susi Employment Agreement

 
 

--------------------------------------------------------------------------------

CONFIDENTIAL




9.
Disability.  If, during the terms of this Agreement, Executive becomes disabled
such that he is not able to effectively discharge his duties under this
Agreement, with or without reasonable accommodation, for a period of six (6)
continuous months, Iradimed’s obligations under this Agreement shall cease,
except that Executive may participate in any Iradimed-provided group disability
benefits in accordance with the terms of those plans.

10.
Consequences of Termination.


(a)
Termination Compensation


(i)
In the event that Iradimed terminates Executive’s employment hereunder Without
Cause or Executive resigns from Iradimed with Good Reason, then Iradimed shall
pay to Executive the full amount of a earned but unpaid Base Salary through the
date of termination, his accrued and unused vacation leave as of the last day
worked, his approved business expenses, the full amount of any unpaid cash bonus
awarded for any fiscal years prior to the date of termination and an amount
equal to twelve (12) months Base Salary.  Such payment shall be made within
fifteen (15) days of the effective date of such termination.


(ii)
In the event that Iradimed terminates Executive’s employment hereunder for Cause
or Executive resigns without Good Reason, Iradimed shall pay Executive his
earned and unpaid Base Salary and his accrued and unused vacation leave as of
the last day worked, and approved business expenses and Iradimed shall have no
obligation to make any further payments to or to provide any further benefits
hereunder to Executive.  Such payment shall be made within fifteen (15) days of
the effective date of resignation or termination.


(b)
Change of Control Compensation.  Should a Change of Control event as in 8(c)
above occur resulting in Executive resigning for reasons as per 8(b) above,
Iradimed shall pay Executive the full amount of any earned but unpaid Base
Salary through the date of termination, his accrued but unused vacation leave as
of the last day worked, his approved business expenses, the full amount of any
unpaid cash bonus awarded for any fiscal years prior to the resignation plus an
amount equal to three (3) times his then current annual salary.




11.
Noncompetition/Nonsolicitation/Confidentiality.  Executive agrees to execute a
Non-Solicitation, Non-Compete and Confidentiality Agreement simultaneously with
the execution of this Agreement

12.
Ownership of Developments. All information, data, ideas, customer lists or other
material which Executive develops or conceives during his employment, (1) which
are along the lines of business, work or investigations of the Company, or (2)
which




 
- 4 -
 
Susi Employment Agreement

 
 

--------------------------------------------------------------------------------

CONFIDENTIAL





result from or are suggested by any work performed by Executive on behalf of the
Company, shall be the exclusive property of the Company, shall be promptly
disclosed to the Company, and Executive will promptly execute and deliver all
documents and do all other things necessary and proper to make all such
information, data, ideas, customer lists or other material the absolute property
of the Company.  Executive agrees to assist the Company in every proper way to
obtain for the Company’s benefit copyrights, patents, or other appropriate legal
protection for information, data, ideas, customer lists or other material that
become the exclusive property of the Company.   Executive agrees to abide by the
terms of the Employee Innovation and Proprietary Information Agreement entered
into between Executive and the Company.

13.
Notices.  Any notice required or desired to be given under this Agreement shall
be deemed given if in writing and sent by certified mail to the addresses set
forth below.  Notice shall be deemed given immediately if delivered in person or
within three (3) days after mailing by certified mail to the following
addresses:

Roger Susi
Board of Directors
4099 Scarlet Iris Place
Iradimed Corporation
Winter Park, FL 32792
1025 Willa Springs Drive
 
Winter Springs, FL 32708
Attn: Corporate Secretary



Any party may alter the address to which communications or copies are to be sent
by giving notice of such change of address in conformity with the provisions of
this paragraph for the giving of notice.

14.
Assignment.  Executive acknowledges that his services are unique and personal
and that be therefore may not assign his rights or delegate his duties under
this Agreement.  This Agreement shall inure to the benefit of and be binding on
Iradimed, its successors and assigns, including, without limitation, any entity
which is or may become affiliated with or related to Iradimed.

15.
Waiver.  Failure to insist upon strict compliance with any term or condition of
this Agreement shall not he deemed a waiver of such term or condition.  The
waiver of a breach of any term or condition of this Agreement by any party shall
not be deemed to constitute the waiver of any other breach of the same or any
other term of condition.

16.
Entire Agreement.  This Agreement, the Non-Solicitation, Non-Compete and
Confidentiality Agreement, and the Employee Innovation and Proprietary
Information Agreement contain the entire agreement of the parties relating to
the subject matter hereof, and the parties hereto have made no agreements,
representations, or warranties relating to the subject matter of this Agreement
that are not set forth herein.  No modification of this Agreement shalt be valid
unless made in writing and signed by the parties hereto.  Section headings are
for

 
- 5 -
 
Susi Employment Agreement

 
 

--------------------------------------------------------------------------------

CONFIDENTIAL






convenience only, and are neither a part of this Agreement nor a limitation of
the scope of the particular sections to which they refer.

17.
Governing Law.  This Agreement shall be construed in accordance with the laws of
the State of Florida.

18.
Severability.  The provisions of this Agreement are severable, and if any
provision(s) or any part of any provision(s) is held to be illegal, void or
invalid under applicable law, such provision(s) may be changed to the extent
reasonably necessary to make the provision(s), as so changed, legal, valid and
binding, and to reflect the original intentions of the parties as nearly as
possible in accordance with applicable law.  This Agreement shall be construed
according to its fair meaning and not strictly for or against either party.

19.
Venue and Jurisdiction.  The parties to this Agreement hereby expressly and
irrevocably elect as the sole judicial forum for the adjudication of any matters
arising under or in connection with this Agreement, and consent and subject
themselves to the jurisdiction of the courts of the State of Florida and/or the
United States District Court for the Middle District of Florida, Orlando
Division.

20.
Execution in Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument.  This Agreement shall become binding
when one or more counterparts hereof, individually or taken together, shall bear
the signatures of all of the parties reflected hereon as signatories.

21.
Attorneys Fees and Costs.  In the event of any litigation, including
arbitration, between or among the parties arising out of or relating to this
Agreement, the prevailing party shall be entitled to recover from the
non-prevailing party all costs incurred and reasonable attorneys’ fees,
including attorneys’ fees in all investigations, arbitrations, trials,
bankruptcies and appeals.  If any dispute arising out of or relating to this
Agreement is submitted to arbitration, the arbitrator or arbitrators shall have
the power and authority to, and the parties herby direct that such arbitrator or
arbitrators shall, determine entitlement to attorneys’ fees and costs, and the
amount of such attorneys’ fees and costs, to be awarded to the prevailing
party.  The parties agree and acknowledge that this provision, while it
references arbitration, shall not be read to require the parties to submit to
arbitration unless they agree to submit to arbitration in a separate, explicit,
provision of this Agreement or in a separate written agreement.

[signature page follows]






 
- 6 -
 
Susi Employment Agreement

 
 

--------------------------------------------------------------------------------

CONFIDENTIAL







IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
IRADIMED CORPORATION



/s/ Anthony Vuoto  
Anthony Vuoto
 
Compensation Committee Chairman of the Board of Directors
 












 
EXECUTIVE






  /s/ Roger Susi    
Roger Susi
 



 
- 7 -
 
Susi Employment Agreement

 
 

--------------------------------------------------------------------------------

CONFIDENTIAL





NON-SOLICITATION, NON-COMPETE AND CONFIDENTIALITY
AGREEMENT
This Agreement is made as of the 24th day of July, 2014 (“Effective Date”) in
favor of IRADIMED CORPORATION, having offices at 1025 Willa Springs Drive,
Winter Springs, Florida (the “Company”) by ROGER SUSI whose address is 4099
Scarlet Iris Place, Winter Park, FL 32792 (“Executive”).  In consideration of
Executive’s employment or continued employment with the Company and other good
and valuable consideration, the sufficiency of which Executive hereby
acknowledges, Executive agrees as follows:

1.
Confidentiality.  As a result of employment with Company, Executive has access
to confidential material and information belonging to the company including,
without limitation, client lists, pricing information, procedure manuals,
employee records, client records, sales and marketing techniques, computer
programs, the identity of specialized consultants and contractors, and
management strategies.  This confidential information was acquired or developed
by the Company at considerable expense.  It is therefore, a unique and valuable
asset of the Company and its remaining confidential is of extreme importance to
Company.  Executive acknowledges that importance of any confidential information
made available to or acquired by Executive in the course of employment hereunder
to any person, firm, corporation, association or other entity for any reason or
purpose.

2.
Non-Solicitation.  If Executive’s employment is terminated for any reason,
whether by Executive or by Company, with or without cause, Executive agrees that
he will not, for a period of one (1) year after termination of employment,
directly or indirectly, for himself or on behalf of any other person or entity,
solicit, interfere with, accept business from or otherwise endeavor to entice
away from the Company any employee of the Company or its Affiliates.



If Executive’s employment is terminated by Executive other than for Good Reason
or Executive is terminated by the Company for Cause, each as defined in
Executive’s Employment Agreement, Executive agrees, for a period of one (1) year
from the last date of employment with Company not to directly or indirectly, for
himself or on behalf of any other person or entity, solicit, interfere with,
accept business from or otherwise endeavor to entice away from the Company any
Client of the Company.  For purposes of this Agreement, the term ‘‘Affiliate”
shall mean any company that directly or indirectly controls, is controlled by or
is under common control with the Company.  For purposes of this Agreement, the
terms “Client” shall mean any person or entity that purchased products from or
received service of any type from Company during the one (l) year period
immediately preceding the last day of Executive’s employment with company and
any person or entity that Company has solicited to sell products to or provide
service to during the one (1) year period preceding the last day of Executives
employment with Company.
- 1 -

--------------------------------------------------------------------------------

CONFIDENTIAL




3.
Non-Competition. If Executive’s employment is terminated by Executive other than
for Good Reason or Executive is terminated by the Company for Cause, Executive
agrees, for a period of one (l) year from the last date of employment with
Company not to engage, directly or indirectly, in the same or substantially the
same line of business as Company, not to act as an officer, director,
shareholder, employee, consultant, agent, proprietor or independent contractor,
or provide any services to any person or entity in the same or substantially the
same business as Company, and not to engage in any activity which would have the
effect of competing with or tending to direct business away from Company.  The
foregoing restrictions shall not be construed to prohibit the ownership by
Executive of not more than five percent (5%) of any class of securities of any
corporation which is engaged in any of the foregoing businesses having a class
of securities registered pursuant to the Securities Exchange Act of 1934,
provided that such ownership represents a passive investment and that neither
Executive nor any group of persons including Executive in any way, either
directly or indirectly, manages or exercises control of any such corporation,
guarantees any of its financial obligations, otherwise takes any part in its
business (other than exercising his rights as a shareholder), or seeks to do any
of the foregoing.

4.
Non-Disparagement.  It is understood that Executive may not always agree with
the policies, procedures and practices of Company.  Executive agrees, however,
that it is Executive’s duty to support the Company and its actions and,
therefore, agrees that during or after the terms of this Agreement, Executive
will not criticize or make any disparaging remarks about Company, its Affiliates
or its or their officers, managers, attorneys or other employees.

5.
Breach and Remedies.  By executing this Agreement, Executive acknowledges that
this Agreement is assignable by Company and acknowledges that a breach of this
agreement will give rise to irreparable and continuing injury to the Company,
and further agrees that the Company or its successors and assigns may obtain
injunctive relief against the breach or threatened breach of this Agreement, in
addition to any other legal remedies which may be available to it.  If any court
refuses to enforce this Agreement or any provision hereof, because it is more
extensive (as to time, geographic area, definition of Client or otherwise) than
is necessary to protect the business and goodwill of the company, Executive
agrees that this Agreement, or the offending provision, shall be modified to the
extent necessary to permit the terms hereof to be enforced in any such legal
proceeding.  Executive understands that all obligations under this Agreement
shall survive termination or expiration of Executive’s employment with Company.

6.
Return of Company Property.  On termination of employment, Executive shall
immediately deliver all records, customer lists, notes, data memoranda, and
equipment of any nature that are in Executive’s possession or under his control
and that are the property of the Company or relate to the employment or to the
business of the Company.

[signature page follows]
Agreed and accepted as of the date first written above.
- 2 -

--------------------------------------------------------------------------------

CONFIDENTIAL









EXECUTIVE






  /s/ Roger Susi  
Roger Susi
 







- 3 -